EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Claim 5 line 1
Delete “claim 1”, insert - - claim 1, - -

Claim 7 line 31
Delete “said bottle-air-openings”, insert - - bottle-air-openings - -

Claim 7 line 42
Delete “moist”, insert - - moisture - -

Claim 9 line 1
Delete “claim 7”, insert - - claim 7, - -

Claim 9 line 4


Claim 9 line 4-5
Delete “the hollow space”, insert - - a hollow space - -

Claim 9 line 5
Delete “of main stem unit”, insert - - of said main stem unit - -

Claim 14 line 1
Delete “claim 13”, insert - - claim 13, - -

Claim 17 line 1
Delete “claim 15”, insert - - claim 15, - -

Claim 18 line 1
Delete “claim 1”, insert - - claim 1, - -

Claim 19 line 1
Delete “claim 1”, insert - - claim 1, - -

Claim 20 line 2
Delete “the top side”, insert - - a top side - -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Wuhan (CN103205994) does not teach or render obvious a water harvesting device for condensing moisture in the air and collecting the yield water having at least one device body with a hydrophobic shell and an internal-body-core surrounded by and enclosed by the hydrophobic shell, a plurality of condensation-protrusions disposed on said hydrophobic shell, wherein each condensation-protrusion comprises an internal-core and a hydrophilic-shell surrounding and enclosing said internal core, wherein said device-body internal-body-core continuously extends to said device-body hydrophobic shell and into said hydrophilic shell of each one of said condensation-protrusions; wherein when any of said condensation-protrusions is cooler than the moist air, condensation takes place and said hydrophilic-shell condenses and extracts the moisture from the air, so as to become harvested water; and wherein when said hydrophilic-shell is saturated water flows on the surface of said hydrophobic shell, and wherein said hydrophobic shell is adapted to irrigate the flowing water towards at least one target location.  The prior art of Wuhan discloses a similar water harvesting device but fails to that the hydrophilic shell condenses and extracts the water from the air and that when the hydrophilic shell reaches a water saturation point that the water flows on the surface of the hydrophobic shell. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                

/MONICA L BARLOW/Primary Examiner, Art Unit 3644